DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group I (claims 1-14 and 18-21) in the reply filed on 05/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements filed 06/24/2020 and 11/10/2020 have been considered. 
It is noted that the IDS filed 06/24/2020 includes reference JP2015-84719A. The reference appears to not have any relevance to the disclosed invention (the reference relates to providing oils and fats for heat cooking). The submission of the reference therefore appears to be in error. If a different reference was meant to be disclosed via the IDS (e.g., two or more numbers were transposed), it is suggested that Applicant file another IDS such that the reference can be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the fluorine-containing binder has a concentration gradient in which a concentration thereof in the coating layer increases toward an outer surface of the separator in a thickness direction of the separator… an infrared spectral intensity of a C-F group of the fluorine-containing binder is greater than 0.0030 to less than 0.0050”
Applicant is reminded that the primary purpose of the definiteness requirement for claim language under 35 U.S.C. §112(b) is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. 
With respect to the claim limitation, it is unclear how a person having ordinary skill in the art (“the skilled person”) would be able to determine whether or not a separator for a rechargeable battery has “a concentration gradient in which a concentration thereof in the coating layer increases toward an outer surface of the separator in a thickness direction of the separator.” That is to say that the present application does not adequately describe a method for determining such a concentration gradient. While a method is described at [0036] of the PG-Pub of the instant application, the undersigned is of the opinion that the description for determining such a limitation. At [0036], the specification describes preparing a sample and measuring the based on a “intensity distribution” which is believed to be later claimed as being from 0.0030 to 0.0050 (although it is unclear because the specification uses “intensity distribution” and the claim uses “spectral intensity.” No units are given for the measurement, although absorbance is presumed, and there is no instruction how to calculate a “distribution” (e.g., is the distribution measured in maximum intensity, or average intensity, or in some other way?). Moreover, there is no description as to whether the ATR-FTIR machine uses any particular background sample (e.g., a separator without fluoropolymer), whether the data is normalized to any specific peak, and whether any data processing, e.g. baseline correction is performed. 
Thus, the limitations as a whole are indefinite. The claim limitation of “…the fluorine-containing binder has a concentration gradient in which a concentration thereof in the coating layer increases toward an outer surface of the separator in a thickness direction of the separator… an infrared spectral intensity of a C-F group of the fluorine-containing binder is greater than 0.0030 to less than 0.0050” is being interpreted as follows. The specification describes that the claimed “additive” may separate the fluorine-containing binder and the filler, which may have a concentration gradient, see [0068] of the PG-Pub. Thus, the limitation is held to be met when the other claim limitations of, “the coating layer includes… an additive… [and] the additive is a hydrocarbon polymer compound that includes a carboxyl group.” 
Claim 2, which requires, “wherein the infrared spectral intensity of the C-F group of the fluorine-containing binder is greater than 0.0035 to less than 0.0050” is similarly held to be indefinite for substantially the same reasons. Claim 2 is also interpreted to be met when the above limitations are met. 
Due to the dependency of the remaining examined claims upon claim 1, the remaining claims (claims 3-14,  and 18-21) are similarly rejected. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US20210210783A1) in view of Katagiri (JP2016072150A). Nasagawa is relied upon as 102(a)(2) prior art for at least the PCT filing date of 02/21/2019.
Regarding claim 1, Nasagawa teaches a separator for a rechargeable battery (title), the separator comprising:
		a porous substrate (separator film, [0069]); and
	at least one coating layer on one surface of the porous substrate (“a separator for a non-aqueous electrolyte secondary battery includes: a separator film; and a resin layer disposed on at least one surface of the separator film, in which the resin layer contains at least a solid content of the resin composition for a non-aqueous electrolyte secondary battery.” [0012], see also [0076]), wherein:
		the coating layer includes:
a fluorine-containing binder (resin comprises vinylidene fluoride copolymer, see [0018]-[0030]), 
a filler (“[t]he resin composition for a non-aqueous electrolyte secondary battery… may contain… a filler” ([0018]), see also [0057]), and 
an additive (“[t]he resin composition for a secondary battery may contain components other than the vinylidene fluoride copolymer… examples thereof include a water-soluble polymer… various additives, and the like.” [0054]; note that water-soluble polymers and various additives are interpreted to meet the limitation), 
the additive is a hydrocarbon polymer compound that includes a carboxyl group (see [0055], various water-soluble polymers include a carboxyl group, e.g., CMC, the various acrylic acids, etc.).
Nasagawa does not teach wherein a weight average molecular weight of the hydrocarbon polymer compound is about 5,000 g/mol to about 15,000 g/mol. However, Katagiri teaches the deficient limitation.
	Katagiri relates to battery separators having a porous base film and a porous layer, at least one face of the porous base film has inorganic filler, resin binder, and a dispersant ([0011]), and thus Katagiri is analogous art.
	Katagiri teaches that the resin binder may be, inter alia, PVDF, PVDF-HFP copolymer ([0067]), i.e., the materials of Nasagawa. Katagiri teaches an additive (dispersant, [0071]). The additive is a hydrocarbon polymer compound that includes a carboxyl group (see [0083], compounds having a carboxyl group (polycarboxylate) is preferable; see also [0084], the acrylic acid-based polymers of [0084] also meet the limitation). Moreover, the dispersant is specifically a water-soluble polycarboxylate dispersant (see [0011] and [0018]), which is the same class of chemical compounds as Nasagawa teaches (see above). Katagiri also teaches that this water-soluble dispersant helps improve the dispersibility of the inorganic filler ([0071]). The dispersant has a mass average molecular weight of 300 to 10,000 ([0072]; it is noted that units are not given but the units in the art are known to be g/mol or Daltons), which overlaps with the instant range of 5,000 to about 15,000 g/mol. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have used a hydrocarbon polymer compound additive compound having a carboxyl group and a weight average molecular weight of 5,000 to about 15,000 g/mol because Katagiri teaches such compounds in an overlapping range of 5,000 to 10,000 g/mol. The skilled person would have been motivated to do so in order to improve the dispersibility of the inorganic filler in the mixture ([0071]).
	In modifying Nasagawa with Katagiri, the limitations of, “the fluorine-containing binder has a concentration gradient in which a concentration thereof in the coating layer increases toward an outer surface of the separator in a thickness direction of the separator, an infrared spectral intensity of a C-F group of the fluorine-containing binder is greater than 0.0030 to less than 0.0050” are held to be met. See rejections under §112(b) and the associated claim interpretation above.
Regarding claim 2, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa in view of Katagiri are also held to teach wherein the infrared spectral intensity of the C-F group of the fluorine-containing binder is greater than 0.0035 to less than 0.0050. The combination of prior art references are held to teach the limitation for substantially the same reasons identified above in claim 1. 
Regarding claim 3, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa teaches overlapping ranges with the claimed crystallinity degree of about 48% to about 58% as shown below. Nasagawa teaches the following equation ([0011]):

    PNG
    media_image1.png
    38
    181
    media_image1.png
    Greyscale

where DC is a degree of crystallinity of the fluorine-containing polymer and DA is the degree of amorphicity of the fluorine-containing polymer, and Wa is mass fraction of a constituent unit (see [0011]). Wa is from 15% to 30% ([0022]), meaning DC/DA is from about 0.16 to about 0.93. Converting to crystallinity degree (DC/(DC + DA), the resulting range is from 14% to 48% (see below).

    PNG
    media_image2.png
    66
    315
    media_image2.png
    Greyscale

Moreover, see example 5 in Table 1. The crystallinity of this example is outside the calculated above range and is 50%, which is further evidence of overlapping ranges with the claimed range.
The claimed range overlaps with that of Nasagawa at the end of the range at 48%. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, the claimed crystallinity degree would have been obvious over Nasagawa in view of Katagiri. 
	 
Regarding claim 5, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa also teaches wherein the fluorine-containing binder is a vinylidene fluoride polymer (abstract, [0011]).
Regarding claim 6, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa also teaches wherein the fluorine-containing binder is a vinylidene fluoride homopolymer or a copolymer including a unit of vinylidene fluoride and a unit of another monomer (abstract, [0011]).  
Regarding claim 7, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa also teaches wherein the fluorine-containing binder includes a functional group including a carboxyl group (see [0028], the vinylidene copolymer may have constituent unit(s), including carboxyl groups).  
Regarding claim 9, Nasagawa in view of Katagiri teach the separator of claim 1 as described above.
Nasagawa does not explicitly teach wherein the fluorine-containing binder is included in an amount of about 20 wt% to about 30 wt%, based on a total weight of the coating layer.  However, Nasagawa teaches the amount of the fluorine-containing binder is preferably from 10 to 100 mass% in the resin layer ([0075]), which overlaps in the claimed range of 20 to 30 wt. %. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of Nasagawa overlaps with the claimed range. 
Regarding claim 10, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa also teaches wherein the filler includes a metal oxide (see [0057], e.g., alumina, magnesium oxide, etc.), a semi-metal oxide, a metal fluoride, a metal hydroxide, or a combination thereof. 
Regarding claim 11, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa in view of Katagiri is also held to teach wherein the filler has a concentration gradient in which a concentration thereof in the coating layer decreases toward the outer surface of the separator in the thickness direction of the separator. As noted above, the limitation of, “the fluorine-containing binder has a concentration gradient in which a concentration thereof in the coating layer increases toward an outer surface of the separator in a thickness direction of the separator” is held to be met when the limitations regarding the additive are met. The same is understood to be true for the filler, because the filler is more likely than not a hydrophilic component of the mixture (i.e., the mixture used to coat the coating layer), and the fluorine-containing binder is a hydrophobic component of the mixture, the concentration gradient would more likely than not be opposite based on hydrophilicity of the components. In simpler terms, the limitation of claim 11 would more likely than not be met when the limitations of claim 1 are met and the filler is an inorganic filler (see e.g., [0057] of Nasagawa).
Regarding claim 12, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Nasagawa in view of Katagiri also teach wherein the additive is included in an amount of greater than 0.35 wt% to less than 1.25 wt%, based on the total weight of coating layer.  Katagiri, which is relied upon for the additive molecular weight limitation of claim 1, teaches that the additive is a dispersant, i.e., a result-effective variable for dispersing the inorganic filler ([0071]). 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed amount of additive (i.e., dispersant as taught by Katagiri), because Katagiri teaches the additive as being a result-effective variable for dispersing the inorganic filler.
Regarding claim 18, Nasagawa teaches a rechargeable lithium battery (abstract, [0078]):
a positive electrode (positive electrode layer, [0078]);
	a negative electrode (negative electrode layer, [0078]); and
	 an electrolyte solution (non-aqueous electrolyte, [0011]; see also [0106]-[0109]).
Nasagawa in view of Katagiri teach the separator for a rechargeable battery as claimed in claim 1 between the positive electrode and the negative electrode (see above and see [0078] of Nasagawa). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US20210210783A1) in view of Katagiri (JP2016072150A), and further in view of Nishikawa (US20160036027A1).
Regarding claim 4, Nasagawa in view of Katagiri teach the separator of claim 1 as described above.
Neither Nasagawa or Katagiri teach wherein the fluorine-containing binder has a crystal size of about 1 nm to about 5 nm. 
However, Nishikawa teaches the deficient limitation. Nishikawa relates to a separator for a nonaqueous secondary battery (abstract) and is thus analogous art. 
Nishikawa teaches an adhesive layer of  polyvinylidene fluoride-based resin having a large number of micropores inside ([0029]). Nishikawa does not teach the crystal size is about 1 nm to 5 nm. However, Nishikawa teaches the crystal size is preferably 1 to 13 nm. More preferably, 3 to 10 nm ([0035]).
Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of Nishikawa of 1 to 13 nm overlaps with that of the instant claim in the range of 1 to 5 nm. The skilled person would have been motivated to use a crystal size in the claimed range in order to obtain desirable ion permeability and adhesion properties ([0036]).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US20210210783A1) in view of Katagiri (JP2016072150A), and further in view of Mizuno (JP2017152268A). Mizuno was cited in an IDS, but a full translation of the reference was not provided. A machine translation of Mizuno, referred to below, accompanies this Action.
Regarding claim 8, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. Neither Nasagawa nor Katagiri teach wherein the fluorine-containing binder has a weight average molecular weight of about 800,000 g/mol to about 1,300,000 g/mol.
However, Mizuno teaches the deficient limitation. Mizuno relates to a battery separator having a porous layer of fluorine resin, inorganic particles, and crosslinking particles (abstract) and is thus analogous art. 
Mizuno teaches the fluorine-containing binder has a weight average molecular weight of 900,000 to 2,000,000 g/mol (see pg. 5, ¶4; the units are not given, but the units of the art are g/mol or Daltons). Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 900,000 to 2,000,000 g/mol overlaps with that of the instant claim in the range of 900,000 to 1,300,000 g/mol. The skilled person would have been motivated to use a fluororesin in this range because Mizuno teaches the weight average molecular weight is an important factor in controlling the crystallinity.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US20210210783A1) in view of Katagiri (JP2016072150A), and further in view of Hasegawa (US20140302389A1).
Regarding claim 13, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. 
Neither Nasagawa nor Katagiri teach wherein the coating layer has a surface roughness (Rq) of about 150 nm to about 300 nm.
However, Hasegawa teaches the deficient limitation. Hasagawa relates to separator having a heat resistant layer (including binder resin and filler) (abstract) and is thus analogous art.
Hasegawa teaches a surface roughness (Rq; root mean square surface roughness) of preferably 500 nm or less ([0110]) which overlaps with that of the instantly claimed range in the range of 150 to 300 nm. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 500 nm or less overlaps with that of the instant claim in the range of 150 to 300 nm. The skilled person would have been motivated to do so in order to prevent lithium dendrite formation ([0109]).
Regarding 14, Nasagawa in view of Katagiri teach the separator of claim 1 as described above. 
Neither Nasagawa nor Katagiri teach wherein the coating layer has a surface pore size of about 50 nm to about 1,000 nm.  
However, Hasegawa teaches the deficient limitation. Hasagawa relates to separator having a heat resistant layer (including binder resin and filler) (abstract) and is thus analogous art.
Hasegawa teaches the average pore diameter (pore size) is preferably 1,000 nm or less, which overlaps with that of the instantly claimed range in the range of 50 to 1,000 nm. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 1,000 nm or less overlaps with that of the instant claim in the range of 50 to 1,000 nm. The skilled person would have been motivated to do so because having a larger pore size may result in short circuiting ([0069]).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US20210210783A1) in view of Katagiri (JP2016072150A), and further in view of Jung (US20160329566A1).
Regarding claim 19, Nasagawa in view of Katagiri teach the rechargeable lithium battery of claim 18 as described above. 
Neither Nasagawa nor Katagiri explicitly teach wherein at least one of the positive electrode and negative electrode includes an electrode active material and an electrode binder, and a ratio (C2/C1) of a crystallinity degree (C2) of the electrode binder to a crystallinity degree (C1) of the fluorine-containing binder is about 1.40 to about 1.60.  However, Nasagawa teaches the following equation ([0011]):

    PNG
    media_image1.png
    38
    181
    media_image1.png
    Greyscale

where DC is a degree of crystallinity of the fluorine-containing polymer and DA is the degree of amorphicity of the fluorine-containing polymer, and Wa is mass fraction of a constituent unit (see [0011]). Wa is from 15% to 30% ([0022]). Thus, DC/DA is from about 0.16 to about 0.93. Converting to crystallinity degree (DC/(DC + DA), the resulting range is from 14% to 48% (see below).

    PNG
    media_image2.png
    66
    315
    media_image2.png
    Greyscale

Moreover, see example 5 in Table 1. The crystallinity of this example is outside the calculated above range and is 50%.
Nasagawa is silent as to the composition and crystallinity of the binder(s) used in the electrodes. However, Jung teaches the deficient limitation. Jung relates to a positive electrode where the degree of non-crystallinity is controlled by including a rubber-based binder in a specific ratio (abstract) and is thus analogous art.
Jung teaches that the binder of positive electrode active material layer non-crystallinity may be controlled within 27 to 50% ([0038]). That is, the crystallinity of the binder may be from 50 to 73%.
When comparing the ratio of the electrode binder of Jung to that of Nasagawa, the range of C2/C1 is from 1.0 to 5.2, which overlaps with the instantly claimed range of 1.40 to about 1.60. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, C2/C1 because Nasagawa in view of Katagiri as further modified by Jung overlaps with the instantly claimed range of C2/C1. The skilled person would have been motivated to use the binder of Jung having this degree of crystallinity to improve the flexibility and rolling property of the positive electrode active material layer (Jung, [0039]).
Regarding claim 20, Nasagawa in view of Katagiri and Jung teach the rechargeable lithium battery of claim 19 as described above. Jung, which is relied upon for the electrode binder, also teaches that the electrode binder has a crystallinity degree of 50 to 73%, which overlaps with the instantly claimed range of 70 to 80%. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I.
Regarding claim 21, Nasagawa in view of Katagiri teach the rechargeable lithium battery of claim 19 as described above. Nasagawa also teaches wherein the fluorine-containing binder is a vinylidene fluoride homopolymer or a copolymer including a unit of vinylidene fluoride and a unit of another monomer (abstract, [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721